UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2009 Item 1. Schedule of Investments. Tortoise North American Energy Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2009 Shares Fair Value Common Stock — 6.8%(1) Republic of the Marshall Islands — 6.8%(1) Shipping — 6.8%(1) Navios Maritime Partners L.P. 197,000 $ 1,524,780 Teekay Offshore Partners L.P. 205,500 2,453,670 Total Common Stock (Cost $7,201,621) 3,978,450 Master Limited Partnerships and Related Companies — 94.9%(1) United States — 94.9%(1) Crude/Refined Products Pipelines — 40.1%(1) Enbridge Energy Management, L.L.C.(2) 220,302 6,036,271 Kinder Morgan Management, LLC(2) 170,082 7,095,821 Magellan Midstream Partners, L.P. 104,000 3,307,200 NuStar Energy L.P. 60,000 2,768,400 Plains All American Pipeline, L.P. 76,800 2,959,872 SemGroup Energy Partners, L.P. 37,000 101,750 TEPPCO Partners, L.P. 54,754 1,246,201 23,515,515 Natural Gas/Natural Gas Liquids Pipelines — 31.6%(1) El Paso Pipeline Partners, L.P. 95,300 1,680,139 Energy Transfer Partners, L.P. 200,900 7,274,589 Enterprise Products Partners L.P. 157,200 3,392,376 ONEOK Partners, L.P. 22,300 944,851 TC PipeLines, LP 203,451 5,263,277 18,555,232 Natural Gas Gathering/Processing — 4.0%(1) Copano Energy, L.L.C.(3)(4) 95,260 1,163,125 MarkWest Energy Partners, L.P. 107,860 1,160,574 2,323,699 Oil and Gas Exploitation and Production — 14.4%(1) BreitBurn Energy Partners L.P. 211,850 1,324,062 Encore Energy Partners LP 25,100 327,555 EV Energy Partners, L.P. 76,800 1,133,568 Legacy Reserves, LP 92,300 978,380 Linn Energy, LLC 232,000 3,482,320 Pioneer Southwest Energy Partners L.P. 76,200 1,179,576 8,425,461 Propane Distribution — 4.1%(1) Inergy, L.P. 107,486 2,420,585 Shipping — 0.7%(1) OSG America L.P. 62,135 415,683 Total Master Limited Partnerships and Related Companies (Cost $65,054,987) 55,656,175 Corporate Bonds — 11.1%(1) Principal Amount Canada — 7.1%(1) Oil and Gas Exploitation and Production — 2.6%(1) Connacher Oil & Gas Ltd, 10.25%, 12/15/2015(4) $ 4,000,000 $ 1,520,000 Oil Sands Producers — 4.5%(1) OPTI Canada Inc., 7.875%, 12/15/2014 5,500,000 1,815,000 OPTI Canada Inc., 8.25%, 12/15/2014(4) 2,500,000 850,000 2,665,000 United States — 4.0%(1) Crude/Refined Products Pipelines — 0.5%(1) SemGroup, L.P., 8.75%, 11/15/2015(3)(4)(5) 6,300,000 315,000 Electric Generation/Services — 3.5%(1) Texas Competitive Electric Holdings Co LLC, 10.25%, 11/01/2015 4,000,000 2,020,000 Total Corporate Bonds (Cost $22,683,249) 6,520,000 Short-Term Investment — 5.7%(1) Shares United States Investment Company — 5.7%(1) Evergreen Institutional Class Money Market Fund, 0.75%(6) (Cost $3,365,413) 3,365,413 3,365,413 Total Investments — 118.5%(1) (Cost $98,305,270) 69,520,038 Other Assets and Liabilities — 7.1%(1) 4,155,189 Long-Term Debt Obligations — (25.6%)(1) (15,000,000 ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ 58,675,227 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Security distributions are paid-in-kind. (3) Non-income producing. (4) Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $3,848,125, which represents 6.6% of net assets. (5) On July 22, 2008, SemGroup, L.P. announced they filed voluntary petitions for reorganization under Chapter 11 of the U.S. Bankruptcy Code, as well as an application for creditor protection under the Companies' Creditors Arrangement Act in Canada. Following the filing, the security no longer produced income. (6) Rate reported is the current yield as of February 28, 2009. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of February 28, 2009. These assets and liabilities are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2009 (Level 1) (Level 2) (Level 3) Investments $69,520,038 $61,836,913 $6,520,000 $1,163,125 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) for Investments For the period ended February 28, 2009 Fair value beginning balance $940,216 Total unrealized gains included in net increase in net assets applicable to common stockholders 222,909 Net purchases, issuances and settlements - Return of capital adjustments impacting cost basis of security - Transfers into Level 3 - Fair value ending balance $ 1,163,125 The Company utilizes the beginning of reporting period method for determining transfers into or out of Level 3.Accordingly, this method is the basis for presenting the rollforward in the preceding table. Under this method, the fair value of the asset at the beginning of the period will be disclosed as a transfer into or out of Level 3, gains or losses for an asset that transfers into Level 3 during the period will be included in the reconciliation, and gains or losses for an asset that transfers out of Level 3 will be excluded from the reconciliation. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the shares/principal amount, acquisition date(s), acquisition cost, fair value per share and percent of net assets which the securities comprise at February 28, 2009. Company Shares/ Principal Amount Acquisition Date(s) Acquisition Cost Fair Value Per Share Fair Value as Percent of Net Assets Connacher Oil & Gas Ltd, 10.25%, 12/15/2015 $ 4,000,000 04/25/08-07/31/08 $4,257,500 N/A 2.6% Copano Energy, L.L.C. – Class D Common Units 95,260 03/14/08 2,500,575 $12.21 2.0 OPTI Canada Inc., 8.25%, 12/15/2014 $ 2,500,000 12/08/06-12/14/06 2,533,250 N/A 1.5 SemGroup, L.P., 8.75%, 11/15/2015 $ 6,300,000 11/04/05-04/16/08 6,267,010 N/A 0.5 $15,558,335 6.6% As of February 28, 2009, the aggregate cost of securities for federal income tax purposes was $95,867,950.At February 28, 2009, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $2,943,683, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $29,291,595 and the net unrealized depreciation was $26,347,912. Item 2. Controls and Procedures. (a) The registrant’s Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise North American Energy Corporation Date: April 22, 2009 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise North American Energy Corporation Date: April 22, 2009 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Tortoise North American Energy Corporation Date: April 22, 2009 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
